Oliver, Chief Judge:
This appeal for reappraisement has been' submitted for decision upon tbe following stipulation:
IT IS HEREBY STIPULATED AND AGREED, that the above styled! matter be forthwith submitted to the Chief Judge for decision.
IT IS FURTHER STIPULATED AND AGREED, subject to the approval-of the Court, that the issues in appeal for reappraisement listed above are the-same in all material respects as the issues decided in C. J. Towers & Sons v. United' States, R. D. 7624, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised values-of the merchandise involved in the case enumerated above, less the additions-made by the importer on entry -because of advances by the appraiser in similar cases, is equal to the price, at the time of exportation of such merchandise to the-United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the-usual wholesale quantities in the ordinary course of trade, for exportation to the-United States, and that the foreign value of such or similar merchandise is no-higher.
IT IS FURTHER STIPULATED AND AGREED that these cases may be'submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined-in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat sucb values are tbe appraised values, less tbe additions made by tbe importer on entry because of advances by tbe appraiser in similar cases.
Judgment will be rendered accordingly.